DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 14-26, in the reply filed on December 27, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claim 14 is objected to because of the following informalities:  the recitation “and each process modules” in line 7 should be amended to “and each process module” for grammatical reasons.  Appropriate correction is required.
Claim 14 is further objected to because of the following informalities:  the recitation “the a process planning unit” in lines 14-15 should be amended to “the [[a]] process planning unit” to remove the errant “a” recitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more that the judicial exception itself – here, claims 14-26 are directed to a system, which are statutory categories. The claim(s) recite(s) an abstract idea, falling within the grouping of either “Mental Processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion” or “mathematical concepts, mathematical relationships, mathematical formulas or equations, mathematical calculations.”  Specifically, the series of steps of claim 14 are the cleaning steps which are required for the installation cleaning process and model descriptions of cleaning efficiency for each cleaning step, determining an installation-specific cleaning schedule based on the cleaning process information, the self-description information of the process modules, and the information of the at least one auxiliary module.
  This judicial exception is not integrated into a practical application because Federal Register, Vol. 84, page 55 details that the considerations for a “practical application” are: The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See 84 Fed. Reg. 55. The claim does not improve any technology, or have a technological improvement. Moreover, limitations that are “not” indicative of integration into a practical application include adding the words “apply it’, or mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and there is still no improvement to a technology or using the judicial in some 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recite an “auxiliary module,” “a process planning unit,” “a process control unit,” and “a communications network.”  While the claims recite hardware elements, these limitations are not sufficient to qualify as being “significantly more” than the abstract idea.  The “auxiliary module” is understood to be merely conventional industrial equipment, such as storage containers, pumps, etc. (see Specification paragraph [0046]).  It is unclear what a “process planning unit” and a “process control unit” are because the Specification does not define or explain what either are (whether they are physical objects, digital representations, computer components, or anything else).  Because the Specification does not explain or define what a “process planning unit” and a “process control unit” are, said additional elements are simply understood to be a generic “unit.”  The “communication network” of claim 25 is considered to be no more than a generic network used exchange data and information (see Specification paragraph [0032]).  The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 79 Fed. Reg. 74624.  Therefore, since there are no limitations in the claims that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the at least one cleaning agent" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 25 recites the limitation "process modules" in line 2.  It is unclear whether the process modules recited in claim 25 refer to the process modules recited in claim 14 or not.  For purposes of examination, claim 25 will be interpreted as “the process modules.”  Appropriate correction is required.
Claim 25 also recites the limitation "the process control unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15, 18, 19, 22-24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  U.S. Patent App. Pub. No. 2016/0045943 to Curran et al.
As to claim 14, Curran discloses a system for creating and implementing an installation cleaning process for a process installation (see Curran paragraph [0002]), the system comprising: process modules representing a process installation to be cleaned, said process modules storing respective self-description information relating to each respective cleaning property, and each process module being configured to transmit or share the respective self-description information (see Curran paragraphs [0019], [0027]-[0030] where Curran discloses various CIP objects and storing various operating parameters (read as self-description information relating to each respective cleaning property) in a library that can be transmitted or shared); at least one auxiliary module which provides auxiliary services for the installation cleaning process, the at least one auxiliary module being configured to transmit or share information about respective auxiliary services (see Curran paragraphs [0027]-[0030] disclosing various auxiliary modules that provide auxiliary services for the installation cleaning process that can be transmitted or shared); and a process planning unit which includes cleaning process information comprising at least cleaning steps which are required for the installation cleaning process and model descriptions of cleaning efficiency for each cleaning step, the process planning unit being configured to determine an installation-specific cleaning schedule based on the cleaning process information, the self-description information of the process modules, and the information of the at least one auxiliary module (see Curran paragraphs [0019], [[027]-[0030] and [0034]-[0043] disclosing libraries and models of 
As to claim 15, Curran discloses that the system can further comprise a controller (read as a process control unit to which a determined installation-specific cleaning schedule is supplyable for execution) (see Curran paragraph [0021]).
As to claims 18 and 19, Curran discloses that the self-description information of the respective process module can further comprise information relating to the respectively associated cleaning paths, via which values for cleaning-specific parameters for the respective process module and the associated cleaning paths based on model descriptions of the cleaning efficiency for each cleaning step are determinable (see Curran paragraphs [0029]-[0031] and [0039]-[0045]).
As to claim 22, Curran discloses that the cleaning process information can additionally contain information relating to substance constants of the at least one cleaning agent utilized (see Curran paragraph [0041]).
As to claim 23, Curran discloses that the process planning unit can be configured to create the installation-specific cleaning schedule for each production process which is performed on the installation (see Curran paragraph [0021]).
As to claim 24, Curran discloses that the process planning unit can be configured to create the installation-specific cleaning schedule dynamically as a function of at least the sensor data and adjusted parameters (read as the respective production) (see Curran paragraphs [0026]-[0027] and [0039]-[0045]).
As to claim 26, Curran discloses that the system is capable of simulations and as such is considered as being formed as a Cyber Physical Production System (see Curran Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0045943 to Curran et al. as applied to claims 14 and 15 above, and further in view of U.S. Patent App. Pub. No. 2013/0019900 to Ehrmann et al.
Curran is relied upon as discussed above with respect to the rejection of claims 14 and 15.
As to claims 16 and 17, Curran discloses that the self-description information of the respective process module comprises at least a description of autonomous cleaning sequences, a description of interfaces used for the cleaning, a definition of cleaning paths and status information relating to the respective cleaning status of the respective cleaning paths and interfaces (see Curran Fig. 1, paragraphs [0019], [0022]-[0024], [0027] and [0029]-[0030] disclosing various phases, cleaning paths and status information relating to the respective cleaning status of the respective cleaning paths and interfaces).  Curran does not explicitly disclose that the respective dirt saturation of the respective cleaning paths and interfaces are included in the self-description information.  Ehrmann discloses that it is known in the art of clean-in-place systems to monitor the degree of contamination (see Ehrmann paragraphs [0043]-[0045]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the degree of contamination in the self-description information as disclosed by Ehrmann as is known in the art as well as to better control the operation of the CIP system to automatically determine when to initiate the cleaning (see Ehrmann paragraph [0045]).
As to claim 20, Curran discloses that the self-description information of the respective process module can further comprise information relating to the respectively associated cleaning paths, via which values for cleaning-specific parameters for the respective process module and the associated cleaning paths based on model descriptions of the cleaning efficiency for each cleaning step are determinable (see Curran paragraphs [0029]-[0031] and [0039]-[0045]).

Claims 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0045943 to Curran et al.
Curran is relied upon as discussed above with respect to the rejection of claim 14.
As to claim 21, Curran discloses that the model descriptions of the cleaning efficiency for each cleaning step, which are contained in the cleaning process information, are stored in a database (see Curran (paragraphs [0007] and [0031]) where the database can be reasonably considered as being stored as a table (where it is well known in the art that information stored in a database can be stored as a table).
As to claim 25, Curran discloses that the system can be connected to a network, such as the internet (see Curran paragraph [0043]) and, as such, is understood that Curran discloses a communication network that is capable of an exchange of data and information between process modules, the at least one auxiliary module, the process planning unit and the process control unit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714